FILED
                           NOT FOR PUBLICATION                                APR 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 12-10654

              Plaintiff - Appellee,              D.C. No. 4:12-cr-01261-RCC

  v.
                                                 MEMORANDUM*
JESUS ESPINOZA-TEJADA,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 12-10655

              Plaintiff - Appellee,              D.C. No. 4:12-cr-50136-RCC

  v.

JESUS ESPINOZA-TEJADA, a.k.a. Maria
Delgada, a.k.a. Mario Israel Gomez,

              Defendant - Appellant.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Appeal from the United States District Court
                              for the District of Arizona
                    Lawrence L. Piersol, District Judge, Presiding**

                             Submitted March 31, 2014***

Before:         HUG, FARRIS, and CANBY, Circuit Judges.

      In these consolidated appeals, Jesus Espinoza-Tejada appeals from his

guilty-plea conviction and 60-month sentence for reentry after deportation, in

violation of 8 U.S.C. § 1326, and also appeals from the revocation of supervised

release and consecutive six-month sentence imposed upon revocation. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Espinoza-Tejada’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Espinoza-Tejada the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Espinoza-Tejada has waived his right to appeal his reentry-after-deportation

conviction and 60-month sentence. Because the record discloses no arguable issue

as to the validity of the waiver, we dismiss Appeal No. 12-10654. See United


          **
             The Honorable Lawrence L. Piersol, Senior United States District
Judge for the District of South Dakota, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief with respect to the

revocation of supervised release or the sentence imposed upon revocation. We

therefore affirm the judgment challenged in Appeal No. 12-10655.

      Counsel’s motion to withdraw is GRANTED.

      Appeal No. 12-10654 DISMISSED; Appeal No. 12-10655 AFFIRMED.




                                          3